Citation Nr: 1760151	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  10-36 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for a skin disability, to include tinea versicolor with scars, leukoderma, and seborrheic keratosis, claimed as due to exposure to environmental hazards (sun, burn pits, etc.) from service in Southwest Asia.

3.  Entitlement to an initial rating greater than 10 percent prior to May 9, 2016, for migraine headaches.

4.  Entitlement to an earlier effective date for dependency allowance.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from January 1983 to August 1989, from January 2005 to February 2008, and from April 2008 to April 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating and administrative decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board remanded the TBI claim in February 2013 for consideration of additional evidence added to the file since the last adjudication by the RO.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in November 2015.  A transcript of the hearing has been associated with the electronic claims file.

Thereafter, the Board remanded all the above issues in March 2016 for additional development.  As the requested development was completed, the Board finds that there has been substantial compliance with its directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As to the increased rating for the Veteran's migraine headaches, a February 2017 rating decision granted a 50 percent disability rating effective May 9, 2016.  As the Veteran has not raised any associated symptoms not contemplated in the applicable Diagnostic Code and the 50 percent rating was the maximum rating under that Diagnostic Code, the RO interpreted the grant as a complete grant of benefits from May 9, 2016.  As such, the issue has been changed in this decision to reflect that determination.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  A TBI was not incurred in service and there are no current residuals of TBI related to the Veteran's service.

2.  A chronic skin disability was not shown in service and is not otherwise related to the Veteran's active service.

3.  Prior to May 9, 2016, the Veteran's migraine headaches are manifested by symptoms comparable to 1 to 2 prostrating migraines per month, but without very frequent prostrating and prolonged attacks productive of severe economic inadaptability.

4.  The Veteran's receipt of a combined disability rating of 30 percent or greater is effective from April 20, 2009.


CONCLUSIONS OF LAW

1.  TBI and any residuals were not incurred in or aggravated by service.  38 U.S.C. §§ 1101, 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

2.  A skin disability was not incurred in or aggravated by service.  38 U.S.C. §§ 1101, 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

3.  The criteria for a disability rating of 30 percent, but no higher, for migraine headaches have been met prior to May 9, 2016.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code (DC) 8100 (2017).

4.  The criteria for an effective date prior to April 20, 2009, for the award of dependency benefits have not been met.  38 U.S.C. §§ 1115, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.4(b)(2), 3.155, 3.159, 3.326(a), 3.401(b) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Neither the Veteran nor her representative has identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  To the extent that the Veteran's representative has argued that the June 2015 VA examinations were inadequate, the argument is that they failed to address the claim for service connection on a direct basis, which is a separate issue remanded herein.  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That a disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

TBI

The Veteran claims that she incurred a TBI due to being exposed to bombings when she was in Iraq.  She was a clerk working in a trailer during the daytime and at night she would sleep in a bunker.  The Veteran reported being exposed to six mortars, with the closest one being about 25 feet away.

The Veteran underwent a VA TBI consult in April 2009.  During the evaluation, the Veteran stated that she had been exposed to rocket and mortar attacks all and night.  She had to run, duck, and cover and stated that she had fallen a couple of times.  The Veteran stated that she was not injured and had no loss of consciousness, but did have a period of confusion lasting less than 30 minutes.  She denied post trauma amnesia.  Clinical examination and neuropsychological testing were accomplished and the examiner concluded that there were no findings consistent with a TBI.

During a May 2009 mental health examination, the Veteran reported "doing convoys and was in an IED explosion."  She also described, "incoming rocket attacks where we lived, ate and worked.  She reported that she was within 25 feet of at least six explosions."

A May 2009 head CT was within normal limits for the Veteran's age.

The Veteran underwent a VA examination in July 2009.  The examiner noted that there were no records pertaining to TBI in the claims file.  The Veteran reported that she was exposed to bombings while in Iraq and was exposed to mortars, with the closest mortar striking about 25 feet away.  She reported 6 mortar attacks in total, but did not seek medical care at the time because she did not have any injuries.  The examiner stated, "Traumatic brain injury: Her only symptom includes headaches in the morning, but she is neurologically intact otherwise."  

In a July 2009 addendum opinion, the July 2009 examiner indicated that the Veteran had chronic tinnitus and dizziness and stated that it was as possible as not that the dizziness stemmed from "head trauma while in service."

During a July 2009 VA ear examination with a different examiner, the Veteran reported running for cover when mortar fire was occurring and falling and hitting her head.  She also was around explosives, mortar fire, rockets, and explosions in Iraq.  The diagnoses included chronic dizziness.  The examiner concluded, "It is as possible as not that her dizziness stems from her head trauma while in the service.  [Benign paroxysmal positional vertigo] is a common finding after head trauma and this may be the etiology of her dizziness."

The Board requested a remand to clarify whether the Veteran's "head trauma" noted in the July 2009 addendum opinion was the same as incurring a TBI and while the report stated that the Veteran was "neurologically intact" it was noted that the Veteran had symptoms of headache possibly related to TBI.

A March 2011 TBI screening indicated "yes" the Veteran had already been diagnosed as having TBI during Operation Iraqi Freedom (OIF) / Operation Enduring Freedom (OEF) deployment and the screening was not required due to the TBI diagnosis.  The examiner noted that on previous occasions the Veteran had denied loss of consciousness when exposed to mortar blasts, but at the time of examination she indicated that she was unsure about whether she had lost consciousness.  On multiple occasions in Iraq mortars were incoming and she would have to run for shelter.  Several times she fell down or was pushed down, but did not recall any definite loss of consciousness, altered consciousness, or posttraumatic amnesia.

During a March 2013 psychosocial assessment the Veteran reported multiple in-service near misses from hostile fire, including from RPGs and mortar rounds.  On several occasions she had to seek cover in a bunker and that on one occasion a mortar exploded near her and 2 soldiers were killed.

In May 2016, the Veteran underwent a VA TBI examination.  The examiner noted review of the claims file and medical records.  At that time, the Veteran reported that on one occasion during service in Iraq when they were taking incoming fire that she was running to the concrete cover and tripped and hit her head.  She believed there was a loss of consciousness because her roommate was shaking and grabbed her.  The Veteran alleged that every day during her deployment there were blasts and incoming fire.  On another occasion she was knocked down by other trying to get off a bus to seek shelter.  She denied any loss of consciousness, but her head did hit the ground.  After consideration of and discussion of the record and the Veteran's current reports, the examiner concluded that the Veteran did not now have and had not ever had a TBI or residuals of a TBI.  The examiner concluded that it was less likely than not that the claimed TBI was due to service.  The rationale was that the Veteran's given history at the examination was different from previous histories as documented in the prior evaluations.  The Veteran's service treatment records were negative for supporting evidence of a TBI and the objective documentation of record did not support a claim of TBI related to service, as the Veteran had undergone previous polytrauma clinic evaluations at separate facilities that did not diagnose TBI or residuals.

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that entitlement to service connection is warranted for TBI and any claimed residuals.

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed chronic disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Although the Board recognizes the Veteran's sincere belief in her TBI claim and description of her symptoms, the most competent medical evidence of record does not show that the Veteran had an in-service TBI or any TBI residuals during any period of his appeal. 

As discussed, multiple medical professionals, including the May 2016 VA examiner, concluded that the Veteran did not have an in-service TBI or current residuals.  Medical records documenting a history of TBI were based entirely on the Veteran's representations and not on any diagnostic testing or other objective evidence.  Indeed, all diagnostic testing in an attempt to document a TBI and/or residuals thereof have been entirely negative.  Moreover, and as will be discussed below, the Veteran has made inconsistent reports as to the incidents surrounding her alleged TBI(s) that lend significantly less credence to her reports that were the basis of the positive or potentially positive opinions.

The Board has considered the Veteran's assertions that she incurred an in-service TBI and has current residuals of that TBI.  In that regard, the Board acknowledges that the Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing dizziness, tinnitus, and other neurological symptoms.  Her assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  That said, the Board notes that the Veteran has made inconsistent reports as to the in-service incidents that she claims were the cause of her TBI, such as whether she hit her head and/or lost consciousness.  In any case, neurological symptoms do not in and of themselves constitute a disability for which service connection may be granted.  See, e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  As noted above, multiple medical professionals and diagnostic tests have not found evidence to support an in-service TBI or current residuals.  

On the other hand, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Given the Veteran's lack of demonstrated medical expertise and the complexity of diagnosing a TBI and linking ongoing symptoms to an in-service TBI, the Board concludes that in this case her statements regarding such an in-service injury or link to service are not competent evidence.  As such, the Board affords significantly greater probative weight to the conclusions of the VA examiner and other medical professionals.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The May 2016 examiner considered whether the Veteran's symptoms constituted residuals of a TBI and/or whether a TBI occurred in service, but concluded that such an in-service injury did not occur.

As the preponderance of the competent evidence is against finding an in-service TBI or current residuals, the Board concludes that the preponderance of the evidence is against granting entitlement to service connection.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection must be denied.  See 38 U.S.C. § 5107(b) (2012); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Skin

The Veteran alleges that her current skin problems are the result of exposure to sun, chemicals, and other factors while serving in Southwest Asia.

During a May 2009 VA general medical examination the Veteran denied any skin rashes or history of skin cancers.  On examination, there were no abnormal skin rashes.  

An April 2010 VA treatment record noted that the Veteran had no rashes, lesions, or other skin problems.  In December 2011, the Veteran reported lesions on her forearms that were diagnosed as idiopathic guttate hypomelanosis.  VA treatment records from April 2012 document the prescription of topical cream for a skin rash.  In November 2013, the Veteran was seen for possible tinea versicolor.

In December 2013, the Veteran brought a claim for entitlement to service connection for tinea versicolor / scars and leukoderma of the skin.  

The claim initially was denied based on the absence of a current skin disability.  In her June 2014 notice of disagreement, the Veteran stated that she had skin scars and that a VA physician had diagnosed skin disease.  The scars had not existed prior to April 2008.  In an accompanying statement, the Veteran stated that during her service in Southwest Asia she was exposed to extreme temperatures and unknown chemical agents, which she believed were the causes of her current skin problems.  Since service she had sought treatment from private and VA professionals for scars and dry and itching skin.  Her skin did not look like it did before service in Southwest Asia and she requested a VA examination.

In support of her claim, the Veteran submitted an online document indicating that idiopathic guttate hypomelanosis occurred in all skin types, but was "more common in whites who have had significant sun exposure."

During her November 2015 Board hearing, the Veteran stated that she had scars on her body due to the heat and sun of Southwest Asia.  She also believed that the skin problems were the result of exposure to burn pits and different chemicals in the air.  The Veteran developed itchy skin with a rash either in Iraq or shortly after returning from Iraq and the symptoms had continued to the present.  The Veteran denied treatment for her skin outside of VA.  

The Veteran was afforded a VA skin examination in February 2017.  The examiner noted review of the claims file and medical records.  The examiner noted a diagnosis of seborrheic keratosis versus verruca versus idiopathic guttate hypomelanosis.  The examiner also diagnosed scar versus discoid lupus.  The Veteran described lesions on her arms, legs, trunk, and neck.  She first noticed the problems when she returned from service in Iraq.  The lesions were asymptomatic, but had been increasing in number and size.  None of the problems had resolved.  The Veteran had not been seen by dermatology or otherwise sought specific medical treatment.  She used topical over the counter creams.  There was no history of trauma to the sites of the lesions.  The Veteran's first reports of lesions on the forearms in December 2011, at which time the assessment was idiopathic guttate hypomelanosis.  There was some question as to whether it was tinea versicolor in November 2013.  On examination, the Veteran had atrophic scar-like plaques on her left neck that she reported first appeared after her return from Iraq.  Following consideration of the record, interview of the Veteran, and a complete examination, in an addendum opinion the examiner and another dermatologist noted that the Veteran's skin disabilities did not include tinea versicolor with scars or leukoderma.  In addition, the diagnosed seborrheic keratosis involved benign skin lesions that presented as part of skin aging.  The seborrheic keratosis was not related to a service-connected disability or aggravated by a service-connected disability.  The examiner added that in most people seborrheic keratosis first appeared at middle age or later.  

A February 2017 dermatology note documented scattered flesh-colored to brown papules on the face and neck.  There also were noted 1 to 3 millimeter verrucous-like flat-topped pink to tan papules on the trunk and extremities.  On the left neck, there were hypopigmented atrophic macules with peripheral hyperpigmentation.  The assessment was dermatosis papulosa nigra / seborrheic keratosis - benign; neoplasm - verruca versus seborrheic keratosis versus benign lichenoid keratosis versus idiopathic guttate hypomelanosis; and neoplasm - scar versus discoid lupus versus other.

Thus, the Veteran has a diagnosed skin disability during the appellate time period.  The critical question, therefore, is whether such disability was incurred in or is otherwise related to active service.  Based on the evidence of record, the Board concludes that it was not.

In reaching that determination, the Board finds the February 2017 VA examination report of significant probative value.  The examiner's opinions were based on an interview of the Veteran, her reported medical history, review of the medical evidence of record, and physical examination.  Further, a complete and thorough rationale was provided for the opinions rendered.  Specifically, the examiner noted that the diagnosed seborrheic keratosis were part of the natural aging process and generally first appeared in middle age or later.  The Board recognizes that the examiner did not specifically provide an opinion as to whether the skin disability was incurred in or was otherwise related to service, but in context it is clear that the stated rationale applies to whether the skin disability was directly related to service.  The examiner clearly considered and rejected the Veteran's contention that her current skin problems were due to exposure to sun, chemicals, or other factors during her service in Southwest Asia, given that the conclusion specifically attributed the skin problems to the natural aging process.  Read in context, the examiner's conclusions are fully explained and consistent with the evidence of record.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (a medical report must be read as a whole in the context of the claim and, even an opinion lacking in detail may be provided some probative value based upon the amount of information and analysis contained therein) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293-294 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).

The sole evidence of record linking any skin problems that occurred during the relevant time period to service, are the statements of the Veteran.  The Board acknowledges that the Veteran can attest to factual matters of which she has first-hand knowledge, such as subjective complaints of skin symptoms, and her assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Moreover, in light of the physically observable nature of such disabilities as skin lesions or rashes the Veteran, as a layperson, may be competent to diagnose a skin disability.  See McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (Veteran alleged skin disorder of boils, blotches, rash, soreness, and itching since service; Court implied that this may be the type of condition lending itself to lay observation and satisfy the nexus requirement).  That said, the Veteran has made inconsistent statements as to whether there were in-service skin problems while in Iraq or if such symptoms first manifested after her separation from service.  As such, the Board affords far greater weight to the findings of the medical professionals of record, none of whom have found the Veteran's post-service skin problems to be related to her active service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.

Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  

As this claim is on appeal from a decision that granted service connection and assigned an initial rating, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999). 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2017).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's migraine headaches are rated as 10 percent disabling under DC 8100 for the period prior to May 9, 2016.  She claims that the current rating does not accurately reflect the true nature and degree of her disability for that period. 

DC 8100 provides ratings for migraine headaches.  Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensably (0 percent) disabling.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a, DC 8100.

The Veteran underwent a VA general medical examination in May 2009.  The Veteran reported lightheadedness predominantly on getting up from bed that was associated with headaches.  The headaches were mainly on the right side of the head, mild to moderate in severity.  The diagnosis was headaches associated with morning lightheadedness.  The Veteran was neurologically intact on examination.

The Veteran was afforded a VA neurological examination in February 2010.  The Veteran reported that beginning in 2008 or 2009 she started to notice severe headaches on a scale of 7 to 8 out of 10 with associated nausea and vomiting.  She had not previously experienced these types of headaches and they had continued to the present.  The headaches occurred 2 to 3 times per week and were associated with photophobia.  Current medication usually resolved the headaches in 1 to 1.5 hours.  If she was at work, she tried to calm down, close the curtains, and relax.  The Veteran taught first grade and the banging and commotion of the classroom worsened the headaches.  She had called in sick about 5 times in the past school year because of the headaches because she sometimes woke up with headaches.  At home, she was unable to do routine household activities when having the severe headaches and had to lie down and go to sleep.  Aggravating factors were mainly bright lights and lack of sleep and the headaches were relieved by medication and rest.  

In a January 2011 VA mental health examination, the Veteran reported that she had quit her job in August 2010 teaching second grade because she felt overwhelmed.  

The Veteran reported migraine headaches once or twice per week during February 2014, March 2014, and June 2014 mental health treatment visits.  During October 2014 and February 2015 VA mental health treatment visits, the Veteran reported migraine headaches occurring twice per week.

In a March 28, 2015, statement, the Veteran reported that she experienced headaches on a daily basis and that they increased with daily activities and exposure to bright lights, including the sun, and during stressful situations.

During a May 2015 VA mental health treatment visit, the Veteran again reported migraine headaches occurring at least twice per week.  

The Veteran was afforded a VA examination on May 9, 2016.  The examiner noted review of the claims file and medical records.  The Veteran described her headaches as intense pain in the head, sometimes to the point where she would experience nausea.  She took prescription medication for the headaches, but found that prior over-the-counter remedies were more successful.  The Veteran felt pain in the eyes with the headaches and they occurred about 3 times per week.  She complained of feeling like the room was spinning when she got a migraine.  The Veteran was absent or tardy from work twice per week due to the migraines.  She worked part-time as an English teacher.  In addition to the foregoing symptoms, the Veteran also described difficulty concentrating, sensitivity to light and sound, changes in vision, and dizziness and tinnitus during her headaches.  The examiner concluded that the described headaches constituted prostrating attacks.  

As noted above, based on the May 9, 2016, VA examination a 50 percent disability rating was assigned from that date and that period is not currently on appeal.

In light of this record, the Board concludes that the severity and frequency of the Veteran's headaches more closely approximate the criteria for a 30 percent rating under DC 8100 for the period prior to May 9, 2016, which contemplates prostrating attacks occurring on average once a month.  38 C.F.R. § 4.7.  The Board acknowledges that the Veteran missed work less than once per month due to her migraines (to the extent that she has not been working it has been due to psychological reasons), but the evidence demonstrates that when she got migraines she had to turn off the lights while at work or lie down if she was at home.  Thus, prior to May 9, 2016, the Veteran did experience somewhat regular prostrating attacks that required her to be in a darkened room and were sometimes accompanied by nausea and vomiting.  As such, the Board concludes that a 30 percent rating is warranted for the period prior to May 9, 2016.

A higher rating under DC 8100 is not warranted for any period on appeal prior to May 9, 2016, because the evidence does not indicate that the Veteran experienced very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  As discussed above, the Veteran was able to continue working during her migraine headaches, although she did need to decrease the amount of light due to sound sensitivity and that the loud noises of the children could aggravate the headaches.  But there is no evidence that she had to leave work due to the headaches and only missed about 5 days of work due to the migraine headaches when she awoke in the morning.  To the extent that the Veteran did not work during the period prior to May 9, 2016 (other than the 5 days reported by the Veteran), the evidence does not indicate that it was due to her migraine headaches.  The Board does not find such a scenario to represent very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability as required for a 50 percent disability rating under DC 8100.

Moreover, no other DC is appropriately applied.  The Court of Appeals for Veterans Claims (Court) has held that rating by analogy is not permitted when, as in this case, there is a DC that is specifically labeled with the name of a particular condition.  See Copeland v. McDonald, 27 Vet. App. 333 (2015).

In summary, for the reasons and bases set forth above, the Board concludes that a 30 percent rating, but no more, is warranted for the Veteran's migraine headaches for the entire period prior to May 9, 2016.

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Effective Date for Dependency Benefits

The effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection on a direct basis, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400(b)(2)(i) (2017).

A veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  38 U.S.C. § 1115.  Specific rates are provided for a veteran's spouse and children.  A child is defined as an unmarried person who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self support; or (iii) after attaining the age of 18 years and until completion of education or training (but not after attaining the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C. § 101(4)(A); 38 C.F.R. § 3.57(a).  The allowance is generally discontinued when a dependent child turns 18, or when the child turns 23 if he or she is enrolled in school.  38 C.F.R. §§ 3.503, 3.667 (2017). 

In an August 2009 rating decision, the RO granted entitlement to service connection for posttraumatic stress disorder (PTSD), sinusitis, carpal tunnel syndrome, right and left patella chondromalacia, gastroesophageal reflux disease (GERD), and allergic rhinitis.  The effective date of each of these awards was April 20, 2009, which was the day after her release from active duty.  The combined disability rating was 40 percent.  Prior to April 20, 2009, the Veteran was not service connected for any disabilities.  The Veteran did not file a timely notice of disagreement as to the effective date assigned for any of these disabilities.  

In a subsequent August 2009 notice letter, the RO granted benefits based on dependency for the Veteran's child, effective April 20, 2009.  

In a June 2011 statement, the Veteran contended that entitlement to dependency benefits for her son did not start until July 2009 [sic], but that her spouse had put in an appeal and dependency benefits was granted from January 13, 2009.  At that time, the Veteran's son was a full time student.  In support of her contention, the Veteran submitted a letter from the RO to her spouse (who also is a veteran) noting that "the grant of eligibility to Dependents' Educational Assistance under 38 U.S.C. chapter 35 is granted, with a new effective date of January 13, 2009."

A June 2011 letter from the RO informed the Veteran that to be eligible for extra benefits on behalf of one or more dependents that a disability rating of at least 30 percent was necessary.  The Veteran was initially granted a rating of greater than 30 percent effective April 20, 2009, which was the date from which benefits for her son had been paid.

Thus, the dependency benefits for the Veteran's son have been paid from the earliest date possible, that is, April 20, 2009.  This is the date from which the Veteran has at least a 30 percent disability rating, which is required before dependency benefits can be paid.  The Board acknowledges that the Veteran's spouse has an effective date of January 13, 2009, for additional benefits.  The reason that his date is different from the Veteran currently on appeal is that he met the requirements of a 30 percent disability rating or higher from January 13, 2009.  As discussed, the Veteran's disability rating of 30 percent or more is from April 20, 2009, which is the day after her separation from service and the earliest date such an award is possible.  In addition, the Veteran has not appealed the effective date of any of the awarded disability ratings for her service-connected disabilities.  

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  In this case, the evidence shows that the Veteran separated from active service on April 19, 2009, and the next day is the effective date for her dependency award and the date from which a 30 percent disability rating or greater has been awarded.  On these facts, because the earliest effective date legally possible has been assigned, the appeal for an earlier effective date is without legal merit and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For these reasons, an effective date earlier than April 20, 2009, for dependency benefits for the Veteran's child is not warranted.


ORDER

Entitlement to service connection for residuals of a TBI is denied.

Entitlement to service connection for a skin disability is denied.

Entitlement to a disability rating of 30 percent for migraine headaches is granted for the period prior to May 9, 2016, subject to the laws and regulations governing the payment of monetary awards.

An effective date earlier than April 20, 2009, for dependency benefits is denied.



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


